Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- are rejected under 35 U.S.C. 103 as being unpatentable over Donovan (US 6,546,613) in view of Ladouceur (US 7,047,617).
Regarding claims 1-2, 7-8, 14-15 and 17, Donovan discloses forming a rivet joint.  As shown in Figs. 12-15, rivet 26 penetrates through workpieces 28 and 30 and is deformed by cavity 238 of anvil 236. The rivet 26 is shown with a leg which extends through the workpieces and flares outward in a second direction perpendicular to the first direction.
However, Donovan does not disclose the rivet leg turns back in a third direction perpendicular to the first direction forming a mechanical hook as claimed by the applicant.  Regarding this difference, the applicant is directed to the reference of Ladouceur.
Ladouceur discloses a piercing element with a rivet-type connection.  As shown in Figs. 7-14, Ladouceur discloses fastener 20 with rivet-type connection leg or barrel portion 26. This rivet-type connection leg 26 penetrates through workpiece 50 and is deformed by die button or anvil 54. This deformation shows the leg portion deforming in a second direction perpendicular to the first direction, turning back toward a third direction opposite to the first direction forming a mechanical hook, and extending in a fourth direction toward the rivet head.
It would have been obvious to one having ordinary skill in the art to employ the rivet-type connection member which is deformed in the third and fourth directions and forms a mechanical hook, as taught by Ladouceur, in the rivet joint of Donovan in order to provide the predictable result of more securely connection the workpieces.
Regarding claims 3-4, the combination of Donovan in view of Ladouceur inherently has a side of the rivet leg covered by the second (bottom) workpiece and a tip of the rivet disposed in the second workpiece.
Regarding claim 5, both Donovan and Ladouceur show die or anvil members with the same convexity claimed and deformation of the materials around the central convex portion of said die or anvil members.
Regarding claim 9, both Donovan and Ladouceur show displacing material from the workpieces in a downward direction. Such material would be inherently supported by the hook portion in the combination of Donovan in view of Ladouceur described above.
Regarding claim 10, Ladouceur shows the hook portion fully surrounding the material in the manner claim – see Figs. 13-14 of Ladouceur.
Regarding claim 12, Ladouceur generally shows the tip of the hook portion extending upward. Therefore, the height of the rivet must inherently be 1.5-2 times the height of the workpieces in order for the rivet to extend through the workpieces and extend upwardly.
Regarding claim 13, the hook portion of the rivet discloses by Ladouceur inherently pinches or pushed the material of the workpiece in the manner claimed.
Regarding claim 18, Ladouceur shows the hook portion of the rivet fully surrounding the material of the workpiece in the manner claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 2, “rive” should be changed to – rivet --.

Allowable Subject Matter
Claims 6, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or make obvious the concept of the gap or space formed between the back surface of the second workpiece and the hook portion of the rivet leg in the manner claimed by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745